DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
1.	Claims 1 and 54 have been amended and claims 9-11 and 48-53 have been canceled as requested in the amendment filed May 3, 2022. Following the amendment, claims 1, 4, 14-15, 19-21 and 54 are pending in the present application.

2.	Claims 1, 4, 14-15, 19-21 and 54 are under examination in the current office action.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/531,845, filed 07/12/2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the ‘845 provisional application does not provide any support for, or disclosure of, the neuron-associated target biomarkers -synuclein (SNCA), parkin (PARK2), and Disks large homolog 4 (DLG4), now required by amended claim 1. First support for these limitations is found in provisional Appl. No. 62/678,853, filed 05/31/2018. 
Accordingly, for purposes of prior art, the claims have been accorded the effective filing date of May 31, 2018.
Should applicant disagree with the examiner’s factual determination above, applicant should provide evidence that the claim limitation in question is described as required by 35 U.S.C. 112, first paragraph, in the relevant application.  This could be accomplished, for example, by pointing out the page and line numbers where the limitations appear. 

Withdrawn Claim Rejections
4.	Any objection or rejection of record pertaining to any of canceled claims 9-11 or 48-53 is rendered moot by applicant’s amendment.

5.	The rejection of claims 1, 4, 14-15, 19-21 and 54 under 35 USC 112(b) (indefiniteness), as set forth at section 8 of the 01/03/2022 office action, is withdrawn in view of applicant’s clarifying amendments to the claims.


Maintained and New Claim Objections and Rejections, 
Necessitated by Amendment
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  claim 1 recites two step “g”s. The second step “g” should be amended to step “h”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As amended, claim 54 is recited in dependent format yet lacks dependency from any another claim (i.e., “The method of claim, determining the expression level…” (sic)). The word “wherein” also appears to be missing. The metes and bounds of the claim therefore cannot be determined without recitation of the claim dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1, 4, 14-15, 19-21 and 54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitsuhashi (US 2018/0340945 A1; filed 05/24/2018 with priority to 05/24/2017).  The rejection is maintained for reasons of record and as discussed below.
	Claim interpretation: Note that for the purpose of applying prior art, claim 54 has been interpreted to depend from independent claim 1. If this claim dependency turns out to be different from applicant’s future amendment to claim 54, note that any further action or rejection of the claim will be necessitated by the amendment.
	The basis of this rejection has been set forth previously (see section 9 of the 01/03/2022 Office action) and therefore will not be fully reiterated here. In brief, Mitsuhashi teaches methods for diagnosing as neurological disorders, such as Parkinson’s disease (PD) (see abstract and [0104]) and then to provide a therapeutic regimen or therapy for the subject having the neurological disorder (see [0106]), such as treating a neurological disorder by administering to the subject an effective amount of a composition that normalizes the level of alpha-synuclein (SNCA) (see [0140]). The diagnostic method comprises the capture and isolation of vesicles on a solid support, wherein capture agents immobilized on the solid support bind selectively to a surface marker (e.g., membrane protein) on vesicles such that the capture agent “captures” vesicles having the surface marker, and the target vesicles can be separated from other vesicles in the sample by virtue of the binding of the capture agent (see [0095]).  Mitsuhashi defines the vesicles to include exosomes and extracellular vesicles, among others (see [0010]). Specifically, the method is taught at [0023] to comprise the steps of: 
a) providing a biological sample comprising vesicles;
b) contacting a solid support comprising capture agents associated therewith with the biological sample under conditions wherein the capture agents selectively bind to a first biomarker on the vesicles, thereby capturing said vesicles having said first biomarker on the solid support (step a of claim 1);
c) separating the solid support from the biological sample (steps b, c and d of claim 1);
d) measuring the level a second biomarker on the vesicles captured on the solid support using a detection agent that selectively binds to the second biomarker (steps e and f of claim 1);
e) diagnosing the subject with the disease or disorder by comparing the level of the second biomarker to a control level of the second biomarker (step g of claim 1); and
f) treating the subject for the disease or disorder if the subject is diagnosed as having the disease or disorder (second step g of claim 1).
Thus, the method disclosed by Mitsuhashi addresses all steps of present claim 1. See also paragraph [0172], for example, which teaches the premise of washing the solid support following incubation steps.
	Mitsuhashi further teaches that the first (i.e., the capture) or second biomarker may be an exosome surface marker, such as glutamate receptor 2 (GluR2 or GRIA2) (see [0011] and Table 2), and that the second biomarker may be -synuclein (see Figs. 27A-27F and [0067]) or PSD95 (aka DLG4) (see [0027]) which addresses the cell surface marker and target biomarker limitations of present claims 1.
	Regarding claim 4, Mitsuhashi teaches that the capture agents may comprise antibodies or aptamers (see [0016]).	
	With respect to claims 14-15, Mitsuhashi discloses that the biological sample may be selected from whole blood, plasma, serum, urine, interstitial fluid, peritoneal fluid, tears, saliva, and cerebrospinal fluid (see [0019]).
	Regarding claims 19-20, Mitsuhashi teaches that magnetic bead may be used as the solid support (see [0013] and [0090]). Claim 21 is also anticipated because Mitsuhashi discloses that the solid support may also be a membrane, a slide (see [0013]), chromatographic matrix particles (see [0122]) or a chip (see [0125]).
	And with respect to claim 54, Mitsuhashi indicates that the biomarker may be detected and measured using an immune-polymerase chain reaction (PCR) assay (see [0018], [0121] and [0127]), which is a quantitative method. 
Response to Arguments
9.	In the response filed May 3, 2022, applicant argues that Mitsuhashi fails to teach each and every element of amended claim 1, and in particular a method that comprises purifying extracellular vesicles from a biological sample using a reagent that specifically binds to GlurR2, determining that the subject has Parkinson’s disease based on the expression level SNCA protein, PARK2 RNA and/or DLG4 RNA, and administering a Parkinson therapy to the subject identified as having the disease.
10.	Applicant’s arguments have been considered but are not persuasive. As discussed above, the teachings of Mitsuhashi still provide for all claimed elements of the presently recited invention in that the reference teaches that the capture reagent for isolating the vesicle selectively binds to a first biomarker, and the first biomarker may be GLUR2 (GRIA2). Mitsuhashi also teaches and demonstrates that the second biomarker (i.e., the measured target biomarker) of the isolated vesicle may be -synuclein protein or PSD95 (DLG4). Further, the prior art reference teaches diagnosis of a patient having PD using the diagnostic method and treating the diagnosed patient with a suitable PD therapy, such as an -synuclein modifying agent.  Therefore, Mitsuhashi’s disclosure teaches the amended limitations of present claim 1, and the rejection is maintained.

Conclusion
11.	No claims are allowed.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
	Faure J et al. Exosomes are released by cultured cortical neurones. Mol. Cell. Neurosci. 2006, 31, 642-648.
	Kalani A et al. Exosomes: mediators of neurodegeneration, neuroprotection and therapeutics. Mol. Neurobiol. 2014, 49(1), 590-600.
	Ko J et al. Smartphone-enabled optofluidic exosome diagnostic for concussion recovery. Scientific Reports, 2016, 6:31215, 12 pages.
	Tofaris GK. A critical assessment of exosomes in the pathogenesis and stratification of Parkinson’s disease. J. Parkinson’s Dis. 2017, 7, 569-576.
	US 2015/0119278 A1 by Goetzl EJ. Discloses diagnostic and therapeutic methods for neurodegenerative disorders comprising the detection of one or more biomarkers in isolated exosomes.
WO 2015/200851 A1 by Zhang J. Discloses methods for enriching CNS-derived exosomes form a biological fluid and diagnosing a neurological disease, such as Parkinson’s disease.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649